DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2022 has been entered.

Claim status in the amendment received on 11/2/2022:
Claims 1, 8 and 15  have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1, 8 and 15, the following limitation does not seem to be adequately supported by the specification: “respective costs are a function of respective bandwidths of the links and respective distances of the links”.

As to the claim(s) that are dependent on claim(s) 1, 8 or 15, the dependent claim(s) are also rejected under 112(a) for the same reason of their base claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacella et al. (Pub. No.: US 20160191325 A1) in view of Krishnaswamy et al. (Pub. No.: US 20130163465 A1).
	As to claim 1, Pacella teaches a method, comprising: based on information comprising a topology of a network within an autonomous system, selecting, by a virtual route reflector of a device comprising a processor (paragraph [0023]), a lowest cost path from paths emanating from a selected internal node of internal nodes of the autonomous system and exiting the autonomous system at respective border routers at a border of the autonomous system that are able to reach a destination node external to the autonomous system via an external network that is external to the network (paragraph [0037], “…best path information for each of the client routers 130 in its cluster based on the perspective of each client router 130…”); and transmitting, by the virtual route reflector to a client router in the autonomous system, a route from the selected internal node to the destination node, the route comprising a border router of the respective border routers at which the lowest cost path exits the autonomous system (paragraph [0037], i.e. advertising the path).
	Pacella does not explicitly teach determining the lowest path based on bandwidth cost and respective distances of respective links.
	However, in the same field of endeavor (computer networks) Krishnaswamy teaches selecting a lowest cost path, wherein the lowest cost path is determined based on respective costs of links of the paths, and the respective costs are a function of respective bandwidths of the links and respective distances of the links (paragraph [0033]).
	Based on Pacella in view of Krishnaswamy, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining the lowest path based on bandwidth cost and distance of respective links (taught by Krishnaswamy) with selecting lowest cost path (taught by Pacella) in order to select the path that provides highest quality of experience and balance the load on the network while taking into account diversity at the network links.

As to claim 2, Pacella teaches wherein the lowest cost path is determined to be the border router having a nearest point of egress from the autonomous system relative to the selected internal node (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.”).

As to claim 3, Pacella teaches wherein the lowest cost path is determined to be the border router having a lowest overhead to send a packet between the selected internal node and the border router (paragraph [0114], “…During the times of day with the heavy traffic on the link, contextual routing update system 150 may select a different route…”).

As to claim 4, Pacella teaches  wherein the information further comprises external route information that identifies destination nodes that are able to be reached by the respective border routers of the autonomous system (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.” and fig. 10).
As to claim 5, Pacella teaches  further comprising performing, by the virtual route reflector, the selecting and the transmitting for all of the internal nodes of the autonomous system (paragraph [0036]).

As to claim 6, Pacella teaches  further comprising performing, by the virtual route reflector, the selecting and the transmitting for the selected internal node to another destination node external to the autonomous system via the external network (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.” and fig. 10).

As to claim 7, Pacella teaches wherein the topology comprises respective costs for respective links of the topology (paragraph [0110] and fig. 9).

	As to claim 8, Pacella teaches a server, comprising: 
a processor (paragraph [0042]); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (paragraph [0042]), comprising:
selecting, using information comprising a topology of an internal network within an autonomous system, a lowest cost path from paths emanating from a selected node of nodes within the autonomous system and exiting the autonomous system at respective edge routers, at an edge of the autonomous system, that are able to reach an external node outside of the autonomous system via an external network (paragraphs [0023] and [0037], “…best path information for each of the client routers 130 in its cluster based on the perspective of each client router 130…”); and 
transmitting, to a client router within the autonomous system, a route from the selected node to the external node, the route comprising an edge router of the respective edge routers at which the lowest cost path exits the autonomous system (paragraph [0037], i.e. advertising the path).
	Pacella does not explicitly teach determining the lowest path based on bandwidth cost and respective distances of respective links.
	However, in the same field of endeavor (computer networks) Krishnaswamy teaches selecting a lowest cost path, wherein the lowest cost path is determined based on respective costs of links of the paths, and the respective costs are a function of respective bandwidths of the links (paragraph [0009]).
	Based on Pacella in view of Krishnaswamy, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining the lowest path based on bandwidth cost of respective links (taught by Krishnaswamy) with selecting lowest cost path (taught by Pacella) in order to select the path that provides highest quality of experience and balance the load on the network while taking into account diversity at the network links.

As to claim 9, Pacella teaches wherein the lowest cost path is determined to be the edge router having a nearest exit point from the autonomous system relative to the selected node (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.”).
As to claim 10, Pacella teaches wherein the lowest cost path is determined to be the edge router having a lowest overhead to send a packet between the selected node and the edge router (paragraph [0114], “…During the times of day with the heavy traffic on the link, contextual routing update system 150 may select a different route…”).

As to claim 11, Pacella teaches  wherein the information further comprises external route information that identifies external nodes to which edge routers of the autonomous system are able to connect (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.” and fig. 10).

As to claim 12, Pacella teaches  wherein the operations further comprise iteratively performing the selecting and the transmitting for the nodes of the autonomous system (paragraph [0036]).

As to claim 13, Pacella teaches  wherein the operations further comprise performing the selecting and the transmitting for the selected node to another external node outside of the autonomous system via the external network (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.” and fig. 10).

As to claim 14, Pacella teaches wherein the topology comprises respective costs for respective links specified by the topology (paragraph [0110] and fig. 9).
	As to claim 15, Pacella teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations (paragraph [0042]), comprising:
selecting, using information comprising a topology of a network within an autonomous system, a lowest cost path from paths emanating from a selected node of nodes within the autonomous system and exiting the autonomous system at respective boundary routers at a boundary of the autonomous system that are able to reach an external destination outside of the autonomous system via an external network (paragraphs [0023] and [0037], “…best path information for each of the client routers 130 in its cluster based on the perspective of each client router 130…”); and 
transmitting, to a client router within the autonomous system, a route from the selected node to the external destination, the route comprising a boundary router of the respective boundary routers at which the lowest cost path exits the autonomous system (paragraph [0037], i.e. advertising the path).
	Pacella does not explicitly teach determining the lowest path based on bandwidth cost and respective distances of respective links.
	However, in the same field of endeavor (computer networks) Krishnaswamy teaches selecting a lowest cost path, wherein the lowest cost path is determined based on respective costs of links of the paths, and the respective costs are a function of respective bandwidths of the links (paragraph [0009]).
	Based on Pacella in view of Krishnaswamy, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining the lowest path based on bandwidth cost of respective links (taught by Krishnaswamy) with selecting lowest cost path (taught by Pacella) in order to select the path that provides highest quality of experience and balance the load on the network while taking into account diversity at the network links.

As to claim 16, Pacella teaches wherein the lowest cost path is determined to be the boundary router having a nearest exit point from the autonomous system relative to the selected node (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.”).

As to claim 17, Pacella teaches wherein the lowest cost path is determined to be the boundary router determined to have a lowest overhead to send a packet between the selected node and the boundary router (paragraph [0114], “…During the times of day with the heavy traffic on the link, contextual routing update system 150 may select a different route…”).

As to claim 18, Pacella teaches  wherein the information further comprises external route information that identifies external destinations that boundary routers of the autonomous system have been determined to be able to reach (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.” and fig. 10).

As to claim 19, Pacella teaches  wherein the operations further comprise iteratively performing the selecting and the transmitting for a defined group of the nodes of the autonomous system (paragraph [0036]).
As to claim 20, Pacella teaches  wherein the operations further comprise performing the selecting and the transmitting for the selected node to another external destination outside of the autonomous system via the external network (paragraph [0114], “…select route 1030 that includes EBGP router 125-B, client router 130-E, route reflector 140-A, and client router 130-A.” and fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/            Primary Examiner, Art Unit 2447                                                                                                                                                                                                        11/5/2022